Citation Nr: 0028901	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a variously diagnosed 
psychiatric disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1940 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied an increased rating for 
the veteran's service-connected psychiatric disorder.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased disability rating is well grounded.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one,"  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), and "when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70.

The Board recognizes that the veteran recently, in February 
1999, underwent a VA examination scheduled in response to his 
claim for an increased rating.  However, the report of that 
examination is inadequate.  The veteran's service-connected 
psychiatric disorder has been alternatively diagnosed as 
neurasthenia and anxiety disorder, not otherwise specified.  
The veteran also has a post-traumatic brain syndrome which is 
not service-connected, but which appears to be responsible 
for some of his functional impairment.  The February 1999 VA 
examination report is very thorough and shows that the 
examiner analyzed in detail the veteran's medical history and 
current neurobehavioral manifestations.  However, the report 
of the examination provides no differentiation between the 
veteran's various symptoms.  In fact, it focuses almost 
entirely on his brain syndrome, a residual of post-service 
head trauma.  The RO requested that the veteran be scheduled 
for a VA mental disorders examination in order to assess the 
nature and severity of his service-connected neurasthenia or 
anxiety disorder.  That has not yet been adequately 
accomplished.  

The Board finds that additional medical development is 
necessary to insure that VA fulfills its duty to assist the 
veteran with his claim.  Accordingly, further appellate 
consideration is deferred and the case is REMANDED to the RO 
for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected acquired psychiatric 
disorder.  The claims folder should be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should determine the symptoms 
attributable solely to the service 
connected disorder, differentiating, 
where possible, those symptoms related to 
the veteran's post-traumatic brain 
disorder or any other nonservice-
connected psychiatric disability.  The 
examination should comply with DSM-IV and 
should specifically address the degree of 
social and occupational impairment caused 
by the service-connected psychiatric 
disorder, with specific evaluation of the 
veteran's behavior, conversation, mood, 
anxiety, memory, sleep patterns, 
judgment, insight, affect, speech, 
thought processes, orientation, and other 
rating criteria outlined in 38 C.F.R. 
§ 4.130.  

2.  Thereafter, the RO should ensure that 
the development requested is complete, 
then review the claim on appeal to 
determine if a change in the rating is 
now warranted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.

By this REMAND the Board intimates no opinion as to the 
ultimate determination warranted; the veteran is advised that 
failure to cooperate by reporting for VA examination may 
result in the denial of his claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (1999).



